




Exhibit 10.1


Execution Version


AMENDMENT NO. 1
TO
LOAN AND SECURITY AGREEMENT
This AMENDMENT NO. 1 to LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 14th day of December, 2012, by and between Pixelworks, Inc.,
an Oregon corporation (“Borrower”), and Silicon Valley Bank (“Bank”).
Capitalized terms used herein without definition shall have the same meanings
given in the Loan Agreement (as defined below).
Recitals
A.    Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of December 21, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein. Subject to the representations,
warranties and covenants of Borrower herein and upon the terms and conditions
set forth in this Amendment, Bank is willing to so amend the Loan Agreement.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Amendments to Loan Agreement.


SECTION 1.01        Section 2.1.1 (Revolving Advances). Subsection (a) of
Section 2.1.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:


“(a)    Availability. Subject to the terms and conditions of this Agreement,
Bank shall make Advances not exceeding the Availability Amount. Amounts borrowed
hereunder may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.
Notwithstanding anything to the contrary contained in this Section 2.1.1(a),
Advances may be made in excess of the Availability Amount (but not in excess of
the Revolving Line then in effect) (such Advances referred to herein as
“Nonformula Advances”) subject to the following terms and conditions: (i) such
Nonformula Advances may be made solely during the last five (5) Business Days of
any fiscal month or quarter, as the case may be, commencing with the month
ending December 31, 2010; (ii) prior to any Nonformula Advance, the Borrower
must provide (A) evidence satisfactory to Bank that it is in pro forma
compliance in all respects with the financial covenants set forth in
Section 6.7(a) of this Agreement and (B) a duly completed



--------------------------------------------------------------------------------




and executed Notice of Borrowing which requests such Nonformula Advance and
directs the repayment of such Nonformula Advance within the time frame provided
in clause (iv) herein, (iii) on the day of such Nonformula Advance, but no later
than five (5) Business Days thereafter, the Borrower must provide a duly
completed Borrowing Base Report, Deferred Revenue Report and a duly completed
and executed Borrowing Base Certificate; provided, however, that the Borrower
shall not be required to deliver the documentation required pursuant to this
clause (iii) if the Borrower has repaid such Nonformula Advance within the time
frame provided in clause (iv) herein; and (iv) the Borrower shall repay any and
all Nonformula Advances on or before the fifth (5th) Business Day after the
applicable fiscal month or quarter end. In the event that the Borrower shall
fail to repay the principal amount of any Nonformula Advance as provided in this
Section 2.1.1(a)(iii), such Advance shall be deemed an Advance that is not a
Nonformula Advance and shall be subject to the terms and conditions of this
Agreement, including, without limitation, the Availability Amount and the
provisions set forth in Section 2.2.”
SECTION 1.02        Section 2.1.3 (Foreign Exchange Sublimit). Section 2.1.3 of
the Loan Agreement is hereby amended and restated in its entirety as follows:


“2.1.3    [Reserved.]”
SECTION 1.03        Section 2.1.4 (Cash Management Services Sublimit).
Section 2.1.4 of the Loan Agreement is hereby amended and restated in its
entirety as follows:


“2.1.4    [Reserved.]”
SECTION 1.04        Section 2.2 (Overadvances). Section 2.2 of the Loan
Agreement is hereby amended and restated in its entirety as follows:


“2.2    Overadvances. If, at any time, the outstanding principal amount of any
Advances plus the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve)
exceeds the lesser of either the Revolving Line or the Borrowing Base, Borrower
shall immediately pay to Bank in cash such excess.”
SECTION 1.05        Section 2.3 (Payment of Interest on the Credit Extensions).
Section 2.3 of the Loan Agreement is hereby amended and restated in its entirety
as follows:


“(a)    Interest; Payment. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to (i) for Prime Rate Advances, one
quarter of one percentage point (.25%) above the Prime Rate and (ii) for LIBOR
Advances, three percent (3%) above the LIBOR Rate. On and after the expiration
of any Interest Period applicable to any LIBOR Advance outstanding on the date
of occurrence of an Event of Default or acceleration of the Obligations, the
amount of such LIBOR Advance shall, during the continuance of such Event of
Default or after acceleration, bear interest at a rate per annum equal to the
Prime Rate plus five percent (5.00%). Pursuant to the terms hereof, interest on
each Advance shall be paid in arrears on each Interest Payment Date. Interest
shall also be paid on the date of any prepayment of any Advance

-2-

--------------------------------------------------------------------------------




pursuant to this Agreement for the portion of any Advance so prepaid and upon
payment (including prepayment) in full thereof. All accrued but unpaid interest
on the Advances shall be due and payable on the Revolving Line Maturity Date.
(b)    Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.
(c)    LIBOR Advances. The interest rate applicable to each LIBOR Advance shall
be determined in accordance with Section 3.5(a) hereunder. Subject to
Sections 3.6 and 3.7 of the Loan Agreement as amended by Amendment No. 1, such
rate shall apply during the entire Interest Period applicable to such LIBOR
Advance, and interest calculated thereon shall be payable on the Interest
Payment Date applicable to such LIBOR Advance.
(d)    Computation of Interest. Any interest hereunder will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a
year of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.
(e)    Default Rate. Upon the occurrence and during the continuance of an Event
of Default, Obligations shall bear interest at a rate per annum which is five
percentage points (5.0%) above the rate that would otherwise be applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
provided in this Section 2.3(e) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Bank.”
SECTION 1.06        Section 3.2 (Conditions Precedent to all Credit Extensions).
Subsections (a) and (b) of Section 3.2 of the Loan Agreement are hereby amended
and restated in their entirety as follows:


“(a)    except as otherwise provided in Section 3.5(a) and, with respect to
Nonformula Advances, Section 2.1.1(a), timely receipt of an executed Notice of
Borrowing.
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower's representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the

-3-

--------------------------------------------------------------------------------




text thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”
SECTION 1.07        Section 3.5 (Procedures for Borrowing). Section 3.5 of the
Loan Agreement is hereby amended and restated in its entirety as follows:


“(a)    Subject to the prior satisfaction of all other applicable conditions to
the making of an Advance set forth in this Agreement (including, without
limitation, the conditions to the making of a Nonformula Advance set forth in
Section 2.1.1(a)), an Advance shall be made upon Borrower's irrevocable written
notice delivered to Bank by electronic mail in the form of a Notice of Borrowing
executed by an Authorized Signer or without instructions if any Advances are
necessary to meet Obligations which have become due. Such Notice of Borrowing
must be received by Bank prior to 12:00 p.m. Pacific time, (i) at least three
(3) Business Days prior to the requested Funding Date, in the case of any LIBOR
Advance, and (ii) on the requested Funding Date, in the case of a Prime Rate
Advance, specifying: (1) the amount of the Advance; (2) the requested Funding
Date; (3) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and (4) the duration of the Interest Period applicable to any such
LIBOR Advances included in such notice; provided that if the Notice of Borrowing
shall fail to specify the duration of the Interest Period for any Advance
comprised of LIBOR Advances, such Interest Period shall be one (1) month. In
addition to such Notice of Borrowing, Borrower must promptly deliver to Bank by
electronic mail a completed transaction report executed by an Authorized Signer
together with such other reports and information, including without limitation,
sales journals, cash receipts journals, accounts receivable aging reports, as
Bank may request in its sole discretion.
(b)    On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account and, subsequently, shall transfer such proceeds by
wire transfer to such other account as Borrower may instruct in the Notice of
Borrowing. No Advances shall be deemed made to Borrower, and no interest shall
accrue on any such Advance, until the related funds have been deposited in the
Designated Deposit Account.”
SECTION 1.08        Section 3.6 (Conversion and Continuation Elections). The
following Section 3.6 is hereby added to the Loan Agreement:


“Section 3.6    Conversion and Continuation Elections.
(a)So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower's requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:


(1)elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;


(2)elect to continue on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date; or

-4-

--------------------------------------------------------------------------------






(3)elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.


(b)Borrower shall deliver a Notice of Conversion/Continuation by electronic mail
to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:
(1)proposed Conversion Date or Continuation Date;
(2)aggregate amount of the Advances to be converted or continued;
(3)nature of the proposed conversion or continuation; and
(4)if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.


(c)If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected to convert such
LIBOR Advances into Prime Rate Advances.


(d)Any LIBOR Advances shall, at Bank's option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrower agrees to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrower maintains with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense incurred by Bank,
as a result of the conversion of LIBOR Advances to Prime Rate Advances pursuant
to this Section 3.6(d).


(e)Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.”


SECTION 1.09     Section 3.7 (Special Provisions Governing LIBOR Advances). The
following Section 3.7 is hereby added to the Loan Agreement:


“Section 3.7    Special Provisions Governing LIBOR Advances. Notwithstanding any
other provision of this Agreement to the contrary, the following provisions
shall govern with respect to LIBOR Advances as to the matters covered:

-5-

--------------------------------------------------------------------------------






(a)    Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.


(b)    Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.


(c)    Compensation for Breakage or Non-Commencement of Interest Periods. If
(i) for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.8(c) and
3.8(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:


(A)the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein, over


(B)the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit

-6-

--------------------------------------------------------------------------------




bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, for a period equal to the
remaining period of such applicable Interest Period provided in clause (A)
above.


Bank's request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.
(d)        Assumptions Concerning Funding of LIBOR Advances. Calculation of all
amounts payable to Bank under this Section 3.7 and under Section 3.8 shall be
made as though Bank had actually funded each relevant LIBOR Advance through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.7 and under
Section 3.8.


(e)        LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.7(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank's option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.”
SECTION 1.10        Section 3.8 (Additional Requirements/Provisions Regarding
LIBOR Advances). The following Section 3.8 is hereby added to the Loan
Agreement:


“Section 3.8    Additional Requirements/Provisions Regarding LIBOR Advances.
(a)    Borrower shall pay Bank, upon demand by Bank, from time to time such
amounts as Bank may determine to be necessary to compensate it for any costs
incurred by Bank that Bank determines are attributable to its making or
maintaining of any amount receivable by Bank hereunder in respect of any LIBOR
Advances relating thereto (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), in each case resulting from
any Regulatory Change which:


(i)changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);


(ii)imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or

-7-

--------------------------------------------------------------------------------




other liabilities of Bank (including any LIBOR Advances or any deposits referred
to in the definition of LIBOR); or


(iii)imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).


Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.8(a). Determinations and allocations by Bank for purposes of this
Section 3.8(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.
(b)    If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five (5)
days after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section 3.8(b) and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive absent manifest error.


Notwithstanding anything to the contrary in this Section 3.8, Borrower shall not
be required to compensate Bank pursuant to this Section 3.8(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank's intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 3.8(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.
(c)    If, at any time, Bank, in its sole and absolute discretion, determines
that (i) the amount of LIBOR Advances for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) LIBOR does not accurately reflect the cost to Bank of lending
the LIBOR Advances, then Bank shall promptly give notice thereof to Borrower.
Upon the giving of such notice, Bank's obligation to make the

-8-

--------------------------------------------------------------------------------




LIBOR Advances shall terminate; provided, however, LIBOR Advances shall not
terminate if Bank and Borrower agree in writing to a different interest rate
applicable to LIBOR Advances.


(d)    If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.7(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.”


SECTION 1.11        Section 6.7 (Financial Covenants). Section 6.7(a) is amended
and restated in its entirety as follows:


“(a)    Liquidity Coverage. A ratio of unrestricted cash and Cash Equivalents
held at Bank and its Affiliates plus net Accounts to all Obligations of Borrower
to Bank of not less than 1.50:1.00.”
SECTION 1.12        Section 12.8 (Survival). Section 12.8 of the Loan Agreement
is hereby amended and restated in its entirety as follows:


“12.8    Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 12.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.”
SECTION 1.13        Section 13.1 (Definitions). The following definitions are
hereby: (a) to the extent already defined in Section 13.1 of the Loan Agreement,
amended in their entirety to read as follows, and (b) to the extent not already
defined in that Section, added to Section 13.1 of the Loan Agreement in
alphabetical order as follows:


““Additional Costs” is defined in Section 3.8(a).”
““Amendment No. 1” means that certain Amendment No. 1 to the Loan and Security
Agreement, dated as of December 14, 2012, by and between Pixelworks, Inc. and
Silicon Valley Bank.”

-9-

--------------------------------------------------------------------------------




““Authorized Signer” is any individual listed in Borrower's Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.”
““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances minus (c) the Dollar Equivalent amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserve.”
““Borrowing Base” is $1,000,000 plus 80% of Eligible Accounts, as determined by
Bank from Borrower's most recent Borrowing Base Certificate; provided, however,
that Bank may decrease the foregoing percentages in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.”
““Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank
market.”
““Cash Management Services” means Bank's cash management services, which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services indentified in Bank's various cash management services
agreements.””
““Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.”
““Conversion Date” means any date on which Borrower converts a Prime Rate
Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.”
““Credit Extension” is any Advance, Letter of Credit, or any other extension of
credit by Bank for Borrower's benefit.”
““Default Rate” is defined in Section 2.3(e).”
““FX Forward Contract” is any foreign exchange contract by and between Borrower
and Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.”
““Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the first day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.”
““Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR

-10-

--------------------------------------------------------------------------------




Advance is converted into or continued as a LIBOR Advance, and ending on the
date that is thirty, sixty or ninety days thereafter, in each case as Borrower
may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.”
““Interest Rate Determination Date” means each date for calculating the LIBOR
for purposes of determining the interest rate in respect of an Interest Period.
The Interest Rate Determination Date shall be the second Business Day prior to
the first day of the related Interest Period for a LIBOR Advance.”
““LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.”
““LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.”
““LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.”
““Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.”
““Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.5(a), substantially in the form of Exhibit B, with appropriate
insertions.”

-11-

--------------------------------------------------------------------------------






““Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.6, substantially in the form of Exhibit H, with
appropriate insertions.”
““Parent” is defined in Section 3.8(b).”
““Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.”
““Regulatory Change” means, with respect to Bank, any change on or after the
date of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.”
““Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.”
““Revolving Line Maturity Date” is December 14, 2014.”
SECTION 1.14        Section 13.1 (Definitions). The following definitions in
Section 13.1 of the Loan Agreement are deleted in their entirety:
“FX Business Day”
“FX Reduction Amount”
“FX Reserve”
“Payment/Advance Form”
“Settlement Date”
SECTION 1.15        Exhibit B of the Loan Agreement. Exhibit B of the Loan
Agreement (Loan Payment/Advance Request Form) is deleted in its entirety and
replaced with Exhibit B (Notice of Borrowing) attached hereto.


SECTION 1.16        Exhibit C of the Loan Agreement. Exhibit C of the Loan
Agreement (Borrowing Base Certificate) is amended and restated in its entirety
in the form of Exhibit C attached hereto.
        

-12-

--------------------------------------------------------------------------------




SECTION 1.17        Exhibit D of the Loan Agreement. Exhibit D of the Loan
Agreement (Compliance Certificate) is amended and restated in its entirety in
the form of Exhibit D attached hereto.


SECTION 1.18        Exhibit H of the Loan Agreement. Exhibit H (Form of Notice
of Conversion/Continuation), attached hereto, is hereby added to the Loan
Agreement.


2.Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank's right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.


3.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:


SECTION 3.01        Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default (which has not been waived) has occurred and is continuing;


SECTION 3.02        Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement;


SECTION 3.03        The organizational documents of Borrower remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;


SECTION 3.04        The execution and delivery by Borrower of this Amendment and
the performance by Borrower of the obligations under the Loan Agreement have
been duly authorized;
    
SECTION 3.05        The execution and delivery by Borrower of this Amendment and
the performance by Borrower of the obligations under the Loan Agreement do not
and will not contravene (a) any law or regulation binding on or affecting
Borrower, (b) any contractual restriction with a Person binding on Borrower,
(c) any order, judgment or decree of any court or other governmental or public
body or authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;


SECTION 3.06        The execution and delivery by Borrower of this Amendment and
the performance by Borrower of the obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing,

-13-

--------------------------------------------------------------------------------




recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made; and


SECTION 3.07        This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights.


4.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.


5.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery of this Amendment by each party hereto and delivery of
same to Bank, (b) payment by Borrower of all Bank Expenses (including all
reasonable attorneys' fees and reasonable expenses) incurred through the date of
this Amendment and (c) payment by Borrower of a fully earned, non-refundable
commitment fee in the amount of $25,000.00.
    



-14-

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:
PIXELWORKS, INC., an Oregon Corporation
By
/s/ Steven L. Moore
Name:
Steven L. Moore
Title:
VP & CFO

BANK:
SILICON VALLEY BANK
By
/s/ Greg Peterson
Name:
Greg Peterson
Title:
Relationship Manager






